On Motion to Dismiss the Appeal.
BREAUX, C. J.
We will state, before taking up the motion, that the plaintiff is a religious corporation.
A number of the members of the church applied to the district court for an injunction to oust Jos. L. Dennis from the pastorate of the church, on the ground that he is an intruder and a usurper, and acting without the color of right. They averred that he is aided by a few of the members of the church ; that in consequence the church has 'become disorganized, quite a number have withdrawn from the church, and many of those remaining are indifferent members; and also on the ground that the regularly elected trustees and deacons, who were ready and willing to perform their duty under the charter of the church, are denied that right.
A motion to bond the injunction was made, which gave rise to considerable contention.
It appears that subsequently the district court ordered an election of the trustees and deacons to be held on the 14th of August last. Commissioners of election were appointed, and the election was held.
The defendant sued out a rule upon the plaintiff to show cause why the report of the commissioners should not be homologated, and those who received the majority of the votes declared elected trustees and deacons of the church.
An opposition and exception were filed by the plaintiff.
The exception raised the question of the. jurisdiction of the court to order an election and to pass upon the validity of the election.
Finally judgment was rendered in favor of defendant.
The plaintiff in the petition for an injunction alleged in general terms that the amount involved was in excess of $2,000.
The Court of Appeal arrived at the conclusion, ex proprio motu, that it was without jurisdiction, dismissed the appeal, and transferred the case to this court as the court having jurisdiction.
This court has not found that it has jurisdiction. The jurisdictional obligation is inflated. Despite this obligation, the sum involved is less than the lower limit of this court’s jurisdiction.
There is no suggestion giving rise to the impression that there are items of value upon which the president of the plaintiff corporation ventures to make the allegation of value. There are no salaries or wages involved ; no property value whatever; no right of any kind indicating or showing value.
There are two factions in the church, one contending against the other, we infer, in and out of court. Whether the one faction shall have charge of the church or the other presents the only issue.
Disputes such as those made evident by the record do not disclose that they are of the least importance or value in any way.
. We would be pleased to agree with our learned Brothers of the Court of Appeal upon this point. We have not found it possible to so agree despite our desire. Considered from every point of view, we always return to the thought that the quarrels which led to this litigation do not come within this court’s jurisdiction.
We determine that we have no jurisdiction.
*825Whether the Court of Appeal has jurisdiction, that court will determine, and dispose of the case, if it finds that it has.
The ease is transferred to the Court of Appeal, whence it came to this court.
Appellant or his attorney shall make the usual oath, if it he the wish to have the case transferred.
It is ordered, adjudged, and decreed that the case is transferred to the Court of Appeal in three days, if usual formality before indicated be followed.